

117 HR 1061 IH: Connecting And Building Lines for Expedited Expansion Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1061IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mrs. Lesko introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to preserve cable franchising authority, and for other purposes.1.Short titleThis Act may be cited as the Connecting And Building Lines for Expedited Expansion Act or the CABLE Expansion Act. 2.Request regarding placement, construction, or modification of certain facilitiesSection 624 of the Communications Act of 1934 (47 U.S.C. 544) is amended by adding at the end the following: (j)Request regarding placement, construction, or modification of certain facilities(1)No affect on authority of franchising authorityExcept as provided in paragraph (2), and notwithstanding any other provision of this section, nothing in this title shall limit or affect the authority of a franchising authority over decisions regarding the placement, construction, and modification of a covered facility within the jurisdiction of such franchising authority.(2)Limitations(A)Ability to provide or enhance cable serviceThe regulation of the placement, construction, or modification of a covered facility by a franchising authority shall not prohibit or have the effect of prohibiting the ability of a cable operator to provide cable service, or enhance cable service provided, under a franchise granted by such franchising authority. (B)Timing of decisions on requests for authorizations to place, construct, or modify facility(i)Request for authorization to place, construct, or modify facility(I)TimeframeA franchising authority shall approve or deny a complete request for authorization to place, construct, or modify a covered facility not later than—(aa)if the request is for authorization to place, construct, or modify a covered facility in or on an eligible support infrastructure, 90 days after the date on which the franchising authority receives the request; and (bb)if the request is not for authorization to place, construct modify a covered facility in or on an eligible support infrastructure, 150 days after the date on which franchising authority receives the request.(II)ApplicabilityNotwithstanding any provision of this title, the applicable timeframe under subparagraph (A) shall apply collectively to all proceedings required by a franchising authority for the approval of the request.(III)No tollingA timeframe under subparagraph (A) may not be tolled by any moratorium, whether express or de facto, imposed by a franchising authority on the consideration of any request for authorization to place, construct, or modify a facility for the provision of cable service.(IV)Written decision and recordAny decision by a franchising authority to deny a complete request for authorization to place, construct, or modify a covered facility shall be—(aa)in writing;(bb)supported by substantial evidence contained in a written record; and(cc)publicly released, contemporaneously with the decision.(C)When request considered complete; received(i)When request considered complete(I)In generalFor the purposes of this subparagraph (B), a request to a franchising authority shall be considered complete if the requesting party has not received a written notice from the franchising authority within 10 business days after the date on which the request is received by the franchising authority—(aa)stating that all the information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete has not been submitted; and(bb)identifying the information required to be submitted that was not submitted.(II)DefinitionIn this clause, the term received by the franchising authority means—(aa)in the case of a request submitted electronically, on the date on which the request is transmitted;(bb)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the franchising authority for in-person submission; and(cc)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.(ii)When complete request considered receivedFor the purposes of subparagraph (B), a complete request shall be considered received on the date on which the requesting party submits to the franchising authority all information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete.(D)DefinitionsIn this subsection:(i)Eligible support infrastructureThe term eligible support infrastructure means infrastructure that supports or houses a facility for communication by wire (or is designed to and capable of supporting or housing such facility) at the time when a complete request to a franchising authority for authorization to place, construct, or modify a covered facility in or on the infrastructure is received by the franchising authority.(ii)Covered facilityThe term covered facility means a facility—(I)for the provision of cable service; and(II)that serves subscribers using an easement or public right-of-way..